Appealed from the Nineteenth Judicial District Court, Parish of East Baton Rouge.
APPEAL DISMISSED: The denial of an application for post-conviction relief is not an appealable judgment. Defendant’s remedy is to apply for writs. See La.C.Cr.P. arts. 912 and 930.6A. Since the requirements of Rule 4, Uniform Rules — Courts of Appeal, are not met, we will not consider the matter as an application for writs. See State v. Clause, 486 So.2d 1206 at fn. 2 (La.App. 1st Cir.1986). Defendant may file an application for writs in compliance with Rule 4.